Exhibit 10.1.12

CHESAPEAKE ENERGY CORPORATION

2002 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

(As amended through June 6, 2008)



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

2002 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

ARTICLE I – PURPOSE

   1

            Section 1.1

  

Purpose

   1

            Section 1.2

  

Establishment

   1

            Section 1.3

  

Shares Subject to the Plan

   1

            Section 1.4

  

Shareholder Approval

   1

ARTICLE II – DEFINITIONS

   1

ARTICLE III – ADMINISTRATION

   2

            Section 3.1

  

Administration of the Plan; the Committee

   2

            Section 3.2

  

Committee to Make Rules and Interpret Plan

   3

ARTICLE IV –OPTION SHARES

   3

ARTICLE V – ELIGIBILITY

   3

ARTICLE VI – STOCK OPTIONS

   3

            Section 6.1

  

Grant of Options by the Committee

   3

            Section 6.2

  

Formula Grants

   3

            Section 6.3

  

Conditions of Options

   4

ARTICLE VII – STOCK ADJUSTMENTS

   5

ARTICLE VIII – GENERAL

   5

            Section 8.1

  

Amendment or Termination of Plan

   5

            Section 8.2

  

Acceleration of Otherwise Unexercisable Stock Options on Death, Disability or
Other Special Circumstances

   6

            Section 8.3

  

Limited Transferability of Options

   6

            Section 8.4

  

Withholding Taxes

   6

            Section 8.5

  

Regulatory Approval and Listings

   6

            Section 8.6

  

Right to Continued Board Membership

   6

            Section 8.7

  

Reliance on Reports

   6

            Section 8.8

  

Construction

   7

            Section 8.9

  

Governing Law

   7

ARTICLE IX – ACCELERATION OF OPTIONS UPON CORPORATE EVENT

   7

            Section 9.1

  

Procedures for Acceleration and Exercise

   7

            Section 9.2

  

Certain Additional Payments by the Company

   7



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE

Section 1.1 Purpose. This Stock Option Plan is established by Chesapeake Energy
Corporation (the “Company”) to aid the Company in attracting and retaining
persons of outstanding competence who are not employed by the Company to serve
on the Board of Directors. The Plan is intended to enable such persons to
acquire or increase ownership interests in the Company on a basis that will
encourage them to use their best efforts to promote the growth and profitability
of the Company. Consistent with these objectives, the Plan provides for the
granting of Options to Non-employee Directors on the terms and subject to the
conditions set forth in the Plan.

Section 1.2 Establishment. The Plan is effective as of April 15, 2002 and for a
period of 10 years from such date. The Plan will terminate on April 14, 2012;
however, it will continue in effect until all matters relating to the exercise
of Options and administration of the Plan have been settled.

Section 1.3 Shares Subject to the Plan. Subject to Articles IV, VII and IX of
this Plan, shares of stock covered by Options shall consist of Five Hundred
Thousand (500,000) shares of Common Stock.

Section 1.4 Shareholder Approval. Options under the Plan may not be granted to
Participants prior to Shareholder Approval of the Plan.

ARTICLE II

DEFINITIONS

Section 2.1 “Board” means the Board of Directors of the Company.

Section 2.2 “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such Section.

Section 2.3 “Committee” means the committee designated by the Board which shall
consist of not less than two members of the Board who meet the definition of
“non-employee director” set forth in Rule 16b-3, or any successor rule,
promulgated under Section 16 of the Exchange Act.

Section 2.4 “Common Stock” means the common stock, par value $.01 per share, of
the Company and, after substitution, such other stock as shall be substituted
therefor as provided in Article VII or Article IX of the Plan.

Section 2.5 “Date of Grant” means the date on which the granting of an Option is
authorized pursuant to Section 6.2 of the Plan, by the Committee or such later
date as may be specified by the Committee in such authorization.

Section 2.6 “Director” means a member of the Board.

Section 2.7 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

Section 2.8 “Fair Market Value” means, as of any date, (i) if the principal
market for the Common Stock is a national securities exchange or the Nasdaq
stock market, the closing price of the Common Stock on that date on the
principal exchange on which the Common Stock is then listed or admitted to
trading; or (ii) if sale prices are not available or if the principal market for
the Common Stock is not a national securities exchange and the Common Stock is
not quoted on the Nasdaq stock market, the average of the highest bid and lowest
asked prices for the Common Stock on such day as reported on the Nasdaq OTC
Bulletin Board Service or by the National Quotation Bureau, Incorporated or a
comparable service. If the day is not a business day, and as a result, clauses
(i) and (ii) are inapplicable, the Fair Market Value of the Common Stock shall
be determined as of the last preceding business day. If clauses (i) and (ii) are
otherwise inapplicable, the Fair Market Value of the Common Stock shall be
determined in good faith by the Committee.

 

1



--------------------------------------------------------------------------------

Section 2.9 “Non-employee Director” means any member of the Board who is not
currently an employee of the Company or any of its subsidiaries.

Section 2.10 “Option” means an option to purchase shares of Common Stock granted
under Article VI of the Plan. Options shall not be incentive stock options
within the meaning of Section 422(b) of the Code.

Section 2.11 “Option Agreement” means any written instrument that establishes
the terms, conditions, restrictions, and/or limitations applicable to an Option
in addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.

Section 2.12 “Participant” means a Non-employee Director to whom an Option has
been granted by the Committee under the Plan.

Section 2.13 “Plan” means the Chesapeake Energy Corporation 2002 Non-Employee
Director Stock Option Plan.

Section 2.14 “Shareholder Approval” means approval by the holders of a majority
of the outstanding shares of Common Stock, present or represented and entitled
to vote at a meeting called for such purposes.

Section 2.15 “Subsidiary” shall have the same meaning set forth in
Section 424(f) of the Code.

ARTICLE III

ADMINISTRATION

Section 3.1 Administration of the Plan; the Committee. The Committee shall
administer the Plan. If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

Unless otherwise provided in the bylaws of the Company or resolutions adopted
from time to time by the Board establishing the Committee, the Board may from
time to time remove members from, or add members to, the Committee. Vacancies on
the Committee, however caused, shall be filled by the Board. The Committee shall
hold meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present shall be the valid acts of
the Committee. Any action which may be taken at a meeting of the Committee may
be taken without a meeting if all the members of the Committee consent to the
action in writing.

Except as provided in Section 6.2 and subject to the other provisions of the
Plan, the Committee shall have exclusive power to:

(a) Select the Non-employee Directors to participate in the Plan.

(b) Determine the time or times when Options will be granted.

(c) Determine the number of shares of Common Stock subject to any Option, all
the terms, conditions (including performance requirements), restrictions and/or
limitations, if any, of an Option, including the time and conditions of exercise
or vesting, and the terms of any Option Agreement, which may include the waiver
or amendment of prior terms and conditions or acceleration of the vesting or
exercise of an Option under certain circumstances determined by the Committee.

(d) Determine whether Options will be granted singly or in combination.

(e) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

 

2



--------------------------------------------------------------------------------

Section 3.2 Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Options granted pursuant hereto and all decisions and determinations by the
Committee with respect to the Plan shall be final, binding, and conclusive on
all parties.

ARTICLE IV

OPTION SHARES

With respect to shares of Common Stock related to Options, the following shall
apply:

(a) Any shares of Common Stock related to Options which terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of shares of Common
Stock shall be available again for grant under the Plan.

(b) Common Stock delivered by the Company upon exercise of an Option under the
Plan will be authorized and unissued shares or issued shares which have been
reacquired by the Company (i.e., treasury shares).

(c) The Committee shall, in its sole discretion, determine the manner in which
fractional shares arising under this Plan shall be treated.

(d) Upon the exercise of any Option, the Company shall issue and deliver to the
Participant who exercised the Option a certificate representing the number of
shares of Common Stock purchased thereby.

ARTICLE V

ELIGIBILITY

Subject to the provisions of the Plan and except as provided in Section 6.2, the
Committee shall, from time to time, select from the Non-employee Directors those
to whom Options shall be granted and establish in the related Option Agreements
the terms, conditions, restrictions and/or limitations, if any, applicable to
the Options in addition to those set forth in the Plan and the administrative
rules and regulations issued by the Committee.

ARTICLE VI

STOCK OPTIONS

Section 6.1 Grant of Options by the Committee. The Committee may, from time to
time, subject to the provisions of the Plan and such other terms and conditions
as it may determine, grant Options to Non-Employee Directors. Each grant of an
Option shall be evidenced by an Option Agreement executed by the Company and the
Participant, and shall contain such terms and conditions and be in such form as
the Committee may from time to time approve.

Section 6.2 Formula Grants. Each Non-employee Director serving on the Board will
be granted an option to purchase 10,000 shares of Common Stock on the first
business day of each calendar quarter (the first business day of each January,
April, July and October) starting with the Company’s fiscal quarter commencing
on July 1, 2002. Options granted under this Section 6.2 will be immediately
exercisable. The price at which shares of Common Stock subject to any Option
granted under this Section 6.2 will be equal to the Fair Market Value on the
date of grant. The number of shares of Common Stock underlying, and the exercise
price of, any Option issued under this Section 6.2 will be subject to adjustment
as provided in Article VII and Article IX. The term of each Option granted under
this Section 6.2 will be for a period which expires ten (10) years after the
Date of Grant. An Option held by a Participant who ceases to be a Director of
the Company may expire earlier pursuant to Section 6.3(e) or as otherwise
provided by the Committee.

 

3



--------------------------------------------------------------------------------

Section 6.3 Conditions of Options. Each Option shall be subject to the following
conditions:

(a) Exercise Price. The Option Agreement for each Option shall state the price
at which the Option may be exercised. No Option shall be granted at an exercise
price which is less than the Fair Market Value of the Common Stock on the Date
of Grant, except that the Committee may grant Options for the purchase of up to
ten percent (10%) of the shares subject to the Plan may be granted at an
exercise price which is not less than eighty-five percent (85%) of the Fair
Market Value of the Common Stock on the Date of Grant.

(b) Form of Payment. The payment of the exercise price of an Option shall be
subject to the following:

 

  (i)

The full exercise price for shares of Common Stock purchased upon the exercise
of any Option shall be paid at the time of such exercise (except that, in the
case of an exercise arrangement approved by the Committee and described in
clause (iii) below, payment may be made as soon as practicable after the
exercise).

 

  (ii)

The exercise price shall be payable in cash (including a check acceptable to the
Committee, bank draft or money order) or by tendering, by either actual delivery
of shares or by attestation, shares of Common Stock acceptable to the Committee
and valued at Fair Market Value as of the day of exercise, or any combination
thereof, as determined by the Committee.

 

  (iii)

The Committee may permit a Participant to elect to pay the exercise price upon
the exercise of an Option by irrevocably authorizing a third party to sell
shares of Common Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire exercise price and any tax withholding resulting from
such exercise.

(c) Exercise of Options. Except as provided in Section 6.2, Options granted
under the Plan shall be exercisable, in whole or in such installments and at
such times, and shall expire at such time, as shall be provided by the Committee
in the Option Agreement. Exercise of an Option shall be by written notice
stating the election to exercise in the form and manner determined by the
Committee. Every share of Common Stock acquired through the exercise of an
Option shall be deemed to be fully paid at the time of exercise and payment of
the exercise price.

(d) Other Terms and Conditions. Among other conditions that may be imposed by
the Committee with respect to Options granted pursuant to Section 6.1, if deemed
appropriate, are those relating to (i) the period or periods and the conditions
of exercisability of any Option; (ii) the minimum periods during which
Participants must be Directors of the Company or its Subsidiaries, or must hold
Options before they may be exercised; (iii) the minimum periods during which
shares acquired upon exercise must be held before sale or transfer shall be
permitted; (iv) conditions under which such Options or shares may be subject to
forfeiture; (v) the frequency of exercise or the minimum or maximum number of
shares that may be acquired at any one time and (vi) the achievement by the
Company of specified performance criteria.

(e) Exercise of Options After a Participant’s Termination. Unless the Committee
otherwise determines, Options granted to a Participant whose service as a
Director terminates during the Option period for any reason other than cause may
be exercised, to the extent exercisable, until the earlier of (a) three
(3) years after termination of the Participant’s service on the Board or (b) the
expiration of the Option. In the event a Participant’s membership on the Board
is terminated by reason of death, the personal representative of the deceased
Participant may so exercise any unexercised vested Option granted to the
Participant under the Plan. If a Participant’s membership on the Board is
terminated for cause, the Participant’s Option will expire thirty (30) days
after such termination. Discharge for cause will include termination for
malfeasance or gross misfeasance in the performance of duties, conviction of
illegal activity in connection therewith, or any conduct detrimental to the
interests of the Company, and in any event the determination of the Board with
respect thereto will be final and conclusive.

 

4



--------------------------------------------------------------------------------

(f) Application of Funds. The proceeds received by the Company from the sale of
Common Stock issued upon the exercise of Options will be used for general
corporate purposes.

(g) Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to any share of Common Stock subject to an Option prior to the
purchase of such share of Common Stock by exercise of the Option.

ARTICLE VII

STOCK ADJUSTMENTS

Subject to the provisions of Article IX of this Plan, in the event that the
shares of Common Stock, as presently constituted, shall be changed into or
exchanged for a different number or kind or shares of stock or other securities
of the Company or of another corporation (whether by reason of merger,
consolidation, recapitalization, reclassification, stock split, combination of
shares or otherwise), or if the number of such shares of Common Stock shall be
increased through the payment of a stock dividend, or a dividend on the shares
of Common Stock or rights or warrants to purchase securities of the Company
shall be made, then there shall be substituted for or added to each share
available under and subject to the Plan as provided in Section 1.3 hereof, and
each share then subject or thereafter subject or which may become subject to
Options under the Plan, the number and kind of shares of stock or other
securities into which each outstanding share of Common Stock shall be so changed
or for which each such share shall be exchanged or to which each such share
shall be entitled, as the case may be, on a fair and equivalent basis in
accordance with the applicable provisions of Section 424 of the Code; provided,
however, in no such event will such adjustment result in a modification of any
Option as defined in Section 424(h) of the Code. In the event there shall be any
other change in the number or kind of the outstanding shares of Common Stock, or
any stock or other securities into which the Common Stock shall have been
changed or for which it shall have been exchanged, then if the Committee shall,
in its sole discretion, determine that such change equitably requires an
adjustment in the shares available under and subject to the Plan, or in any
Option theretofore granted or which may be granted under the Plan, such
adjustments shall be made in accordance with such determination, except that no
adjustment of the number of shares of Common Stock available under the Plan or
to which any Option relates that would otherwise be required shall be made
unless and until such adjustment either by itself or with other adjustments not
previously made would require an increase or decrease of at least 1% of the
number of shares of Common Stock available under the Plan or to which any Option
relates immediately prior to the making of such adjustment (the “Minimum
Adjustment”). Any adjustment representing a change of less than such minimum
amount shall be carried forward and made as soon as such adjustment together
with other adjustments required by this Article VII and not previously made
would result in a Minimum Adjustment. Notwithstanding the foregoing, any
adjustment required by this Article VII which otherwise would not result in a
Minimum Adjustment shall be made with respect to shares of Common Stock relating
to any Option immediately prior to exercise of such Option. No adjustment in the
number of shares of Common Stock underlying Options to be granted under
Section 6.2 of the Plan shall be made pursuant to this Article VII.

No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

ARTICLE VIII

GENERAL

Section 8.1 Amendment or Termination of Plan. The Board may suspend or terminate
the Plan at any time. In addition, the Board may, from time to time, amend the
Plan in any manner, but may not adopt any amendment without Shareholder Approval
if in the opinion of counsel to the Company, Shareholder Approval is required by
any federal or state laws or regulations or the rules of any stock exchange on
which the Common Stock is then listed.

 

5



--------------------------------------------------------------------------------

Section 8.2 Acceleration of Otherwise Unexercisable Stock Options on Death,
Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit a Participant who ceases to be a Director or the personal
representative of a deceased Participant to purchase all or any part of the
shares subject to any unvested Option on the date of the Participant’s
termination of membership on the Board, or death, or as the Committee otherwise
so determines. With respect to Options which have already vested at the date of
such termination or the vesting of which is accelerated by the Committee in
accordance with the foregoing provision, the Participant or the personal
representative of a deceased Participant shall have the right to exercise such
vested Options in accordance with Section 6.3(e).

Section 8.3 Limited Transferability of Options. The Committee may, in its
discretion, authorize all or a portion of the Options to be granted to a
Participant to be on terms which permit transfer by such Participant to (i) the
ex-spouse of the Participant pursuant to the terms of a qualified domestic
relations order, (ii) the spouse, children or grandchildren of the Participant
(“Immediate Family Members”), (iii) a trust or trusts for the exclusive benefit
of such Immediate Family Members, or (iv) a partnership in which such Immediate
Family Members are the only partners. In addition (x) there may be no
consideration for any such transfer, (y) the Option Agreement pursuant to which
such Options are granted must be approved by the Committee, and must expressly
provide for transferability in a manner consistent with this Section and
(z) subsequent transfers of transferred Options shall be prohibited except by
will or the laws of descent and distribution. However, no such transfer of an
Option by a Participant shall be effective to bind the Company unless the
Company has been furnished with written notice of such transfer and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee of the terms and conditions of such Options. Following transfer,
any such Options shall continue to be subject to the same terms and conditions
as were applicable immediately prior to transfer, provided that, with the
exception of Sections 6.2, 6.3(c) and 6.3(e), the term “Participant” shall be
deemed to refer to the transferee.

Section 8.4 Withholding Taxes. A Participant must pay to the Company the amount
of taxes required by law upon the exercise of an Option in cash, unless an
alternative payment method is acceptable by the Committee.

Section 8.5 Regulatory Approval and Listings. The Company shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following the date this Plan is effective, and keep continuously
effective and usable, a Registration Statement on Form S-8 with respect to
shares of Common Stock subject to Options hereunder. Notwithstanding anything
contained in this Plan to the contrary, the Company shall have no obligation to
issue or deliver certificates representing shares of Common Stock evidencing
Options prior to:

(a) the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Committee shall,
in its sole discretion, determine to be necessary or advisable;

(b) the listing of such shares on any exchange on which the Common Stock may be
listed; and

(c) the completion of any registration or other qualification of such shares
under any state or federal law or regulation of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.

Section 8.6 Right to Continued Board Membership. Participation in the Plan shall
not give any Participant any right to remain on the Board of the Company.
Further, except as provided in Section 6.2, the adoption of this Plan shall not
be deemed to give a Non-employee Director any right to be selected as a
Participant or to be granted an Option.

Section 8.7 Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in relying or acting in good faith upon any
report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than the Committee or Board member. In no
event shall any person who is or shall have been a member of the Committee or of
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.

 

6



--------------------------------------------------------------------------------

Section 8.8 Construction. The titles and headings of the sections in the Plan
are for the convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

Section 8.9 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma except as superseded by
applicable federal law.

ARTICLE IX

ACCELERATION OF OPTIONS UPON CORPORATE EVENT

Section 9.1 Procedures for Acceleration and Exercise. If the Company shall,
pursuant to action by the Board, at any time propose to dissolve or liquidate or
merge into, consolidate with, or sell or otherwise transfer all or substantially
all of its assets to another corporation and provision is not made pursuant to
the terms of such transaction for the assumption by the surviving, resulting or
acquiring corporation of outstanding Options under the Plan, or for the
substitution of new options therefor, the Committee shall cause written notice
of the proposed transaction to be given to each Participant no less than forty
(40) days prior to the anticipated effective date of the proposed transaction,
and the Participant’s Option shall become 100% vested. Prior to a date specified
in such notice, which shall be not more than ten (10) days prior to the
anticipated effective date of the proposed transaction, each Participant shall
have the right to exercise his or her Option to purchase any or all of the
Common Stock then subject to such Option. Each Participant, by so notifying the
Company in writing, may, in exercising his or her Option, condition such
exercise upon, and provide that such exercise shall become effective immediately
prior to the consummation of the transaction, in which event such Participant
need not make payment for the Common Stock to be purchased upon exercise of such
Option until five (5) days after receipt of written notice by the Company to
such Participant that the transaction has been consummated. If the transaction
is consummated, each Option, to the extent not previously exercised prior to the
date specified in the foregoing notice, shall terminate on the effective date
such transaction is consummated. If the transaction is abandoned, (i) any Common
Stock not purchased upon exercise of such Option shall continue to be available
for purchase in accordance with the other provisions of the Plan and (ii) to the
extent that any Option not exercised prior to such abandonment shall have vested
solely by operation of this Section 9.1, such vesting shall be deemed voided as
of the time such acceleration otherwise occurred pursuant to Section 9.1, and
the vesting schedule set forth in the Participant’s Option Agreement shall be
reinstituted as of the date of such abandonment.

Section 9.2 Certain Additional Payments by the Company. The Committee may, in
its sole discretion, provide in any Option Agreement for certain payments by the
Company in the event that acceleration of vesting of any Option under the Plan
is subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties with respect to such excise tax (such excise tax, interest and
penalties, collectively, the “Excise Tax”). An Option Agreement may provide that
the Participant shall be entitled to receive a payment (a “Gross-Up Payment”) in
an amount such that after payment by the Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such acceleration of
vesting of any Option.

 

7